Citation Nr: 1132932	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-36 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to July 24, 2000 for a 100 percent rating for service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971, and from February 1985 to September 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In December 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  In an unappealed and final decision, dated in June 2002, the RO increased the Veteran's rating for service-connected posttraumatic stress disorder from 70 percent to 100 percent, and assigned an effective date of July 24, 2000.  

2.  On August 7, 2006, and no earlier, the Veteran's claim for an effective date prior to July 24, 2000 for a 100 percent rating for service-connected posttraumatic stress disorder was received.  


CONCLUSION OF LAW

The Veteran's claim for an effective date prior to July 24, 2000 for a 100 percent rating for service-connected posttraumatic stress disorder must be dismissed.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §3.400 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

In July 1997, the RO granted service connection for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

On July 24, 2000, the Veteran filed a claim for an increased rating.  In June 2002, the RO granted the claim, and assigned a 100 percent rating, with an effective date of July 24, 2000.  The Veteran was notified of this rating decision by way of a cover letter, dated July 15, 2002.  There was no appeal, and the RO's decision became final.  Id.  

On August 7, 2006, the Veteran filed a claim seeking an earlier effective date for the 100 percent schedular rating.  In an October 2007 rating decision, the RO denied the claim for an earlier effective date.  The Veteran has appealed.    

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2)(West 2002); 38 C.F.R. § 3.400(o) (2010); Harper v. Brown, 10 Vet. App. 125 (1997).  

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  

The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r) (2010).

The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  Sears v. Principi, 16 Vet. App. 244 (2002).  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.   

The Board finds that the claim must be dismissed.  The RO's June 2002 rating decision assigning the 100 percent rating with an effective date of July 24, 2000 is final.  The Veteran's claim for an earlier effective date for the grant of 100 percent rating for PTSD, received in August 2006, is essentially a claim for retroactive benefits.  See 38 U.S.C.A. § 5110(a); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  However, the Court has held that there is no such thing as a "freestanding" earlier effective date claim which can be raised at any time.  Rudd, 20 Vet. App. at 299.  In this regard, the Board has thoroughly reviewed the record and can identify no communication from the appellant in which he expressed disagreement with assignment of the effective date that was received within one year of the July 2002 notice of the RO's June 2002 rating decision.  Moreover, the appellant has not argued that he filed any such notice of disagreement.  Accordingly, the claim must be dismissed.  

The only way the Veteran could attempt to overcome the finality of the RO's June 2002 rating decision in an attempt to gain an earlier effective date is to request a revision of the June 2002 rating decision based on clear and unmistakable error (CUE).  See Leonard, 405 F.3d at 1337; Rudd; see also 38 U.S.C.A. § 5109A(a) (West 2002) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.").  However, neither the Veteran nor his representative has asserted that the June 2002 rating decision contained CUE.  Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This has not been done.  In this regard, at the Veteran's December 2010 hearing, it was essentially argued that his PTSD symptoms were of such severity that an earlier effective date is warranted.  The Veteran's representative specifically argued that the claim should be granted pursuant to 38 C.F.R. § 4.6 ("evaluation of evidence").  

Given the foregoing, the Veteran is legally and factually precluded from receiving an effective date prior to July 24, 2000 for the grant of a total schedular (100 percent) rating for PTSD.  The Court has held that in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify a claimant of the information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  

In this case, the Board finds that no further action is necessary pursuant to the VCAA prior to consideration of the issue addressed in this decision.  As set forth in more detail surpa, the facts in this case are not in dispute and the Veteran's appeal must be dismissed as a matter of law.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.

 
ORDER

The claim for an effective date prior to July 24, 2000 for a 100 percent rating for service-connected posttraumatic stress disorder is dismissed.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


